— Proceeding pursuant to CPLR article 78 to review a determination of the respondent City Manager of the City of Rye dated June 28,1983, which, after a hearing, found petitioner guilty of certain charges of misconduct and dismissed him from his position as a police sergeant.
Determination confirmed and proceeding dismissed on the merits, with costs.
The record of the hearing held pursuant to section 75 of the Civil Service Law contains substantial evidence to support the finding that petitioner committed various acts of misconduct (see Matter of Lucheso v Dillon, 80 AD2d 988). The penalty of dismissal is not so disproportionate to the misconduct as to shock the conscience of the court (Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.